Citation Nr: 1736549	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  12-24 976	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent prior to March 10, 2014, in excess of 50 percent from March 10, 2014, to April 18, 2016, and in excess of 70 percent thereafter for post-traumatic stress disorder (PTSD).  

2. Entitlement to a rating in excess of 20 percent for lumbar strain.

3. Entitlement to a rating in excess of 10 percent for a right hip disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to August 1971.  He is the recipient of numerous awards and decorations, including the Combat Action Ribbon and Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and October 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

In September 2015, the Veteran and his spouse testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing transcript has been associated with the record.  In December 2015, the Board remanded the claims on appeal for additional development.


FINDING OF FACT

In a July 28, 2016, statement from his representative, the Veteran indicated that he was satisfied with the recent decision that increased the rating for his PTSD to 70 percent, effective April 18, 2016, and withdrew from appeal all remaining issues.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, in a July 28, 2016, statement from his representative, the Veteran indicated that he was satisfied with the recent decision that increased the rating for his PTSD to 70 percent, effective April 18, 2016, and withdrew from appeal all remaining issues, which are those listed on the title page of this decision. Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


